

AMENDMENT No.  1


dated as of October 12, 2007


to an existing LICENSE AGREEMENT (dated 2 February 2006)


_____________________________


Between:


IBt a Societe Anonyme incorporated in Belgium, having its registered office at
7180 Seneffe,
Rue Jules Bordet 1, Zone Industrielle C, Belgium,


hereby duly represented by its legal representatives John Carden,
hereinafter referred to as “IBt”,


And:


IsoRay Medical Inc., incorporated in Washington, USA, having its registered
office at Richland, WA 99354-5411, 350 Hills Street,
Suite 106,


hereby duly represented by its legal representatives Roger Girard,
hereinafter referred to as “ISO”,


IBt and ISO are hereinafter separately referred to as “Party” and jointly as
“Parties”.
 
WHEREAS,


ISO and IBt are parties to an existing license Agreement dated 2 February 2006
regarding IBt’s polymer technology (the “License Agreement”) according to which
IBt grants to ISO a license to produce certain products under certain
intellectual property rights.


The parties wish to amend the License Agreement with the intent to modify the
terms of the compensation paid by ISO in connection with the usage of IBt’s
polymer technology.
 
NOW, THEREFORE,


In consideration of the premises and mutual covenants hereinafter contained


 IT HAS BEEN AGREED AS FOLLOWS:


1      DEFINITIONS


Unless the context requires otherwise, capitalized words and expressions in this
agreement shall have the meaning set forth in the License Agreement. In
addition, in this Amendment Agreement, the following capitalized words and
expressions shall have the following meanings whether used in the singular or in
the plural:


“Amendment Agreement” means the present amendment agreement to the License
Agreement.


--------------------------------------------------------------------------------


 
“License Agreement” the license Agreement entered into between the Parties on 2
February 2006
regarding IBt’s polymer technology (including its Schedules).



 
2
AMENDMENT TO THE LICENSE AGREEMENT




 
2.1
The parties further agree to amend and restate Article 5 in its entirety as
follows:



“5. LICENCE FEES AND PAYMENT IN LIEU OF ROYALTY
 
In consideration for the rights granted to ISO pursuant to this Agreement, ISO
shall pay to IBt the following amounts:



5.1.
License Fee:



The License Fee amounts to $275,000 including the upfront payment of $50,000 as
referred to in former Article 5.7 and a payment of $225,000 to be made no later
than March 5, 2006 as referred to in the former Article 5.1; both of which
payments have been made in their entirety.


The License Fee shall not be refundable for whatever reason and shall in all
cases be and remain the sole property of IBt.


5.2 Payment in lieu of Royalty:


On the date of execution of the Amendment Agreement, ISO shall pay to IBt an
amount of $225,000.


The Payment in lieu of Royalty shall not be refundable for whatever reason and
shall in all cases be and remain the sole property of IBt.



 
5.4.
Payments:



The License Fee and the Payment in lieu of Royalty shall be paid to IBt in USD
in Belgium on account number _________ at ING bank with IBAN number __________
with mention “License Agreement”.



 
5.5
Payment of Purchase Price:



All amounts due under this Agreement shall, if overdue, automatically bear
interest until payment at a per annum rate of eight percent (8%) above the prime
rate in effect at the European Central Bank published on the due date. The
payment of such interest shall not foreclose IBt from exercising any other
rights it may have resulting from any late payment.



 
5.6
Failure:



Any failure or any delay by ISO of more than [30] days to fully pay any amount
owed to IBt as specified in this Article 5 shall entitle IBt to terminate the
Agreement in accordance with Article 14.1 below. In this case, IBt shall have a
first right of refusal to purchase from ISO all of the equipment for production
of the Products at book value and shall have access to the relevant records and
books of ISO to check that book value, as provided in Article 6.”



 
2.2
The Parties agree to delete Articles 6.2 and 6.3 in their entirety.


--------------------------------------------------------------------------------


 

 
3
CONSTRUCTION AND ABSENCE OF RETROACTIVE EFFECT




3.1
All provisions of the License Agreement which are not affected by the Amendment
Agreement remain in full force and effect.




 
3.2
The Amendment Agreement enters into force on the date of its execution by the
Parties.




3.3
The parties acknowledge and agree that the Amendment Agreement has no
retroactive effect. As a consequence, none of the Parties will be entitled to
claim reimbursement of any amount already paid as a result of the performance of
the License Agreement so far or to set-off of any payment already made under the
License Agreement as amended by the Amendment Agreement with any amount which is
or will be due by any of them in the future.




4
GOVERNING LAW AND JURISDICTION



This Amendment Agreement shall be governed by and construed and interpreted in
accordance with the laws of the Grand Duchy of Luxemburg. Any litigation
relating to the conclusion, validity, interpretation or performance of this
Amendment Agreement, or of subsequent contracts or operations derived herefrom,
as well as any other litigation concerning or related to the this Agreement,
without any exception, shall be submitted to the exclusive jurisdiction of the
Luxembourg Courts.


AS WITNESS the hands of the duly authorized representatives of the Parties
hereto the day and year first above written.


Signed in Richland on 12 October 2007, in two original copies, each Party
acknowledging having received one of these copies,
 
 
 
 



       
IBt
 
Iso
         
By
  /s/ John Carden
 
By
  /s/ Roger Girard
         
Name
  John Carden
 
Name
  Roger Girard
         
Capacity
  Chairman of the Board
 
Capacity
  Chairman/ CEO

 
 


______________________________________
 

--------------------------------------------------------------------------------

